Exhibit 10.1
 
SHARE EXCHANGE AGREEMENT


This SHARE EXCHANGE AGREEMENT, dated as of August 20, 2013 (the “Agreement”) by
and among CODESMART HOLDINGS, INC., a Florida corporation (“the Parent”), THE
CODESMART GROUP, INC., a corporation incorporated under the laws of Nevada
(“CodeSmart”), 68.06% of the outstanding capital of which is owned by the
Parent, and Marc Kovens, with the address at 60 Edgewater Dr., Coral Gables, FL
33133 (“CodeSmart Shareholder”).


WHEREAS, as of the date of this Agreement, the CodeSmart Shareholder has
invested $1,350,000 in International Alliance Solutions, LLC, a limited
liability company under the laws of Delaware (“IAS”);
 
WHEREAS, IAS has transferred all of its assets, including the trademark
“CODESMARTTM” to CodeSmart, and the CodeSmart Shareholder was issued a total of
11,500,000 shares (“CodeSmart Shares”) of common stock, par value $.0001 of
CodeSmart (“CodeSmart Common Stock”) as consideration for such transfer by IAS;
 
WHEREAS, on May 3, 2013, the Parent acquired 68.06% of the total outstanding
shares of CodeSmart Common Stock through a share exchange transaction with
CodeSmart and certain shareholders of CodeSmart; and


WHEREAS, the Parent and the CodeSmart Shareholder believes it is in their best
interest to exchange with the Parent the CodeSmart Shares which the CodeSmart
Shareholder holds for the consideration as provided in Sections 1.1 and 1.3
hereof.
 
NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein, the parties hereto hereby agree as follows:
 
ARTICLE I
 
EXCHANGE OF CODESMART SECURITIES FOR PARENT SHARES


Section 1.1 Agreement of  CodeSmart Shareholder and the Parent to Exchange the
Parent Shares for CodeSmart Shares.  On the Closing Date (as hereinafter
defined) and upon the terms and subject to the conditions set forth in this
Agreement, CodeSmart Shareholder shall sell, assign, transfer, convey and
deliver all of the CodeSmart Shares (an aggregate of 11,500,000 shares of
CodeSmart Common Stock, representing approximately 31.94% of the total
outstanding capital of CodeSmart) to the Parent, and the Parent shall accept all
of the CodeSmart Shares from CodeSmart Shareholder in exchange for: (i) payment
of $1,350,000 in cash to the CodeSmart Shareholder on or prior to August 20,
2013, and (ii) the issuance of 2,808,000 shares of common stock of the Parent,
par value $.0001 (the “Parent Shares”) to the CodeSmart Shareholder.


Section 1.2 Closing.  The closing of the exchange to be made pursuant to this
Agreement (the "Closing") shall take place at approximately 12:00 pm E.S.T. on
the second business day after the conditions to closing set forth in Articles V
and VI have been satisfied or waived, or at such other time and date as the
parties hereto shall agree in writing (the "Closing Date"), at the offices of
Ofsink, LLC, 900 Third Avenue, 5th Floor, New York, New York 10022. At the
Closing, CodeSmart Shareholder shall cause the Parent to be registered as the
shareholder of a total of the 11,500,000 shares of the CodeSmart Common Stock
representing 31.94% of outstanding shares of CodeSmart Common Stock on the book
of CodeSmart.  In full consideration and exchange for all equity interests of
CodeSmart, the Parent shall issue and exchange to CodeSmart Shareholders the
Parent Shares.


 
1

--------------------------------------------------------------------------------

 
 
Section 1.3 Piggyback Registration Rights.  In addition to the consideration set
forth in Section 1.1 hereof, the Parent hereby agrees that the CodeSmart
Shareholder shall have the following rights with respect to filing registration
statements (each a “Registration Statement”) with the Securities and Exchange
Commission (the “Commission”) for the resale of the Parent Shares and any equity
issued with respect to the Parent Shares due to a dividend or stock split in
connection with a combination or conversion of equity securities,
recapitalization, merger, consolidation or other reorganization (“Registrable
Shares”); however, as to any particular equity securities constituting
Registrable Shares, such equity securities will cease to be Registrable Shares
when they have been (i) effectively registered under the Securities Act and
disposed of in accordance with the registration statement covering them, or sold
to the public through a broker, dealer or market maker pursuant to Rule 144 (or
by similar provision then in force) under the Securities Act, (ii) when
registration under the Securities Act would no longer be required for the
immediate sale of all equity securities held by such Person pursuant to the
provisions of Rule 144 (or any successor provision); or (iii) one year has
passed from the date hereof.


(a) Registrable Shares. If at any time when there is not an effective
Registration Statement providing for the resale of all of the Parent Shares held
by the CodeSmart Shareholder, whenever the Company proposes to prepare and file
with the Commission a Registration Statement relating to an offering for its own
account or the account of others under the Securities Act of any of its equity
securities (other than for an underwritten offering or on Form S-4 or Form S-8,
each as promulgated under the 1933 Act, or their then equivalents), and the
registration form to be used may be used for the registration of Registrable
Shares, the Parent shall cause the Parent send to the CodeSmart Shareholder a
written notice of such determination.  If within ten (10) days after receipt of
such notice, or within such shorter period of time as may be specified by the
Parent in such written notice as may be necessary for the Parent and the Parent
to comply with its obligations with respect to the timing of the filing of such
Registration Statement (“Notice Deadline”), the CodeSmart Shareholder shall so
request in writing, (which request shall specify the Registrable Shares intended
to be registered), the Parent will cause the Parent to use commercially
reasonable efforts to cause the registration under the 1933 Act of all
Registrable Shares which the Parent has been so requested to register by the
CodeSmart Shareholder (the “Piggy-Back Registration”). If, by the Notice
Deadline, the Parent receives no notice from the CodeSmart Shareholder for
requesting to include his Registrable Shares into a Registration Statement
pursuant to this Section 1.3 hereunder, the CodeSmart Shareholder shall be
deemed to have waived his rights to Piggy-Back Registration hereunder.
 
(b) Mandated Reduction of Registrable Shares.  If, for any reason, the
Commission requires that the number of Registrable Shares to be registered for
resale pursuant to the Registration Statement in connection with any
Registration Statement, be reduced, or if a greater number of Registrable Shares
is offered for participation in the proposed offering than in the reasonable
opinion of the managing underwriter of the proposed offering can be accommodated
without adversely affecting the proposed offering, such reduction (the “Cut Back
Shares”) shall be allocated and applicable: (x) firstly, to all of the
Registrable Shares that are requested to be included in the Registration
Statement by the CodeSmart Shareholder, and (y) secondly, any remaining
unallocated Cut Back Shares shall be allocated among the other holders of the
Registrable Shares that are included in such Registration Statement on a pro
rata basis until the reduction required by the Commission is effected.
 
 
2

--------------------------------------------------------------------------------

 
 
(c) Expenses.  All expenses incurred by the Parent in complying with Section
1.3, including, without limitation, all registration and filing fees, printing
expenses (if required), fees and disbursements of counsel and independent public
accountants for the Parent, fees and expenses (including reasonable counsel
fees) incurred in connection with complying with state securities or “blue sky”
laws, fees of the FINRA, transfer taxes, and fees of transfer agents and
registrars, are called “Registration Expenses.” The Parent will pay all
Registration Expenses in connection with any registration statement described in
Section 1.3.

ARTICLE II


REPRESENTATIONS AND WARRANTIES OF THE PARENT


The Parent hereby represents, warrants and agrees as follows:


Section 2.1 Corporate Organization.  The Parent is a corporation duly organized,
validly existing and in good standing under the laws of Florida, and has all
requisite corporate power and authority to own its properties and assets and to
conduct its business as now conducted and is duly qualified to do business in
good standing in each jurisdiction in which the nature of the business conducted
by the Parent or the ownership or leasing of its properties makes such
qualification and being in good standing necessary, except where the failure to
be so qualified and in good standing will not have a material adverse effect on
the business, operations, properties, assets, condition or results of operation
of the Parent (a "Parent Material Adverse Effect");


Section 2.2 Capitalization of the Parent  The authorized capital stock of the
Parent consists of 500,000,000 shares of Common Stock and 100,000,000 shares of
preferred stock, par value $.0001 per share (“Preferred Stock”). Of such
authorized capital, 15,789,293 shares of Common Stock and 1 share of Series A
Preferred Stock are issued and outstanding as of the date hereof. The Parent
Shares have been duly authorized and will be validly issued, fully paid and
non-assessable and no personal liability will attach to the ownership
thereof.  As of the date of this Agreement there are and as of the Closing Date,
except as set forth on Schedule 2.2, there will be, no outstanding options,
warrants, agreements, commitments, conversion rights, preemptive rights or other
rights to subscribe for, purchase or otherwise acquire any shares of capital
stock or any un-issued or treasury shares of capital stock of the Parent, except
for the Parent Shares to be issued pursuant to this Agreement.


Section 2.3 Subsidiaries and Equity Investments.  The Parent does not own any
subsidiaries or equity interest in corporations, partnerships or joint ventures
except as set forth on Schedule 2.3.


Section 2.4 Authorization and Validity of Agreements.  The Parent has all
corporate power and authority to execute and deliver this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated
hereby.  The execution and delivery of this Agreement by the Parent and the
consummation by the Parent of the transactions contemplated hereby have been
duly authorized by all necessary corporate action of the Parent, and no other
corporate proceedings on the part of the Parent are necessary to authorize this
Agreement or to consummate the transactions contemplated hereby.


 
3

--------------------------------------------------------------------------------

 
 
Section 2.5 No Conflict or Violation.  The execution, delivery and performance
of this Agreement by the Parent does not and will not violate or conflict with
any provision of its Articles of Incorporation or By-laws, and does not and will
not violate any provision of law, or any order, judgment or decree of any court
or other governmental or regulatory authority, nor violate or result in a breach
of or constitute (with due notice or lapse of time or both) a default under, or
give to any other entity any right of termination, amendment, acceleration or
cancellation of, any contract, lease, loan agreement, mortgage, security
agreement, trust indenture or other agreement or instrument to which the Parent
is a party or by which it is bound or to which any of their
respective  properties or assets is subject, nor will it result in the creation
or imposition of any lien, charge or encumbrance of any kind whatsoever upon any
of the properties or assets of the Parent, nor will it result in the
cancellation, modification, revocation or suspension of any of the licenses,
franchises, permits to which the Parent is bound.


Section 2.6 Consents and Approvals.  No consent, waiver, authorization or
approval of any governmental or regulatory authority, domestic or foreign, or of
any other person, firm or corporation, is required in connection with the
execution and delivery of this Agreement by the Parent or performance by the
Parent of its obligations hereunder.


Section 2.7 Absence of Certain Changes or Events.  To the best knowledge of the
Parent:


(a) as of the date of this Agreement, there is no, and as of the Closing Date
there shall not be any, event, condition, circumstance or prospective
development which threatens or may threaten to have a material adverse effect on
the assets, properties, operations, prospects, net income or financial condition
of the Parent; and


(b) there has not been, and as of the Closing Date there shall not be, any
declaration, setting aside or payment of dividends or distributions with respect
to shares of capital stock of the Parent or any redemption, purchase or other
acquisition of any capital stock of the Parent or any other of the Parent’s
securities.


Section 2.8 Survival.  Each of the representations and warranties set forth in
this Article II shall be deemed represented and made by the Parent at the
Closing as if made at such time and shall survive the Closing for a period
terminating on the first anniversary of the date of this Agreement.
 
ARTICLE III


REPRESENTATIONS AND WARRANTIES OF CODESMART


CodeSmart represents, warrants and agrees as follows:


Section 3.1 Corporate Organization.


(a) CodeSmart is duly organized, validly existing and in good standing under the
laws of Nevada and has all requisite corporate power and authority to own its
properties and assets and to conduct its business as now conducted and is duly
qualified to do business in good standing in each jurisdiction in where the
nature of the business conducted by CodeSmart or the ownership or leasing of its
properties makes such qualification and being in good standing necessary, except
where the failure to be so qualified and in good standing will not have a
material adverse effect on the business, operations, properties, assets,
condition or results of operation of CodeSmart (a "CodeSmart Material Adverse
Effect").


 
4

--------------------------------------------------------------------------------

 
 
(b) Copies of the Articles of Incorporation of CodeSmart, with all amendments
thereto to the date hereof, have been furnished to the Parent, and such copies
are accurate and complete as of the date hereof.  CodeSmart does not own or
maintain any minute books that contain the minutes of all meetings of the Board
of Directors and the shareholders of CodeSmart as of the date of this Agreement.


Section 3.2 Capitalization of CodeSmart; Title to the CodeSmart Equity
Interests.  On the Closing Date, immediately before the transactions to be
consummated pursuant to this Agreement, CodeSmart has a total of 36,000,000
shares of CodeSmart Common Stock issued and outstanding. CodeSmart Shareholder
shall own 11,500,000 shares of CodeSmart Common Stock, representing 31.94% of
the equity interests of CodeSmart.


Section 3.3 Disclosure.  This Agreement, the schedules hereto and any
certificate attached hereto or delivered in accordance with the terms hereby by
or on behalf of CodeSmart in connection with the transactions contemplated by
this Agreement, when taken together, do not contain any untrue statement of a
material fact or omit any material fact necessary in order to make the
statements contained herein and/or therein not misleading.


Section 3.4 Survival.  Each of the representations and warranties set forth in
this Article III shall be deemed represented and made by CodeSmart at the
Closing as if made at such time and shall survive the Closing for a period
terminating on the first anniversary of the date of this Agreement.
 
ARTICLE IV


REPRESENTATIONS AND WARRANTIES OF CODESMART SHAREHOLDER


The CodeSmart Shareholder represents, warrants and agrees as follows:


Section 4.1 Authorization and Validity of Agreements. CodeSmart Shareholder has
all entity power and authority to execute and deliver this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated hereby
and the execution and delivery of this Agreement by the CodeSmart Shareholder
and the consummation of the transactions contemplated hereby have been duly
authorized by all necessary action and no other proceedings on the part of the
CodeSmart Shareholder are necessary to authorize this Agreement or to consummate
the transactions contemplated hereby. No approvals by the shareholders of
CodeSmart are required for the CodeSmart Shareholder to consummate the
transactions contemplated hereby.
 
 
5

--------------------------------------------------------------------------------

 
 
Section 4.2 No Conflict or Violation.  The execution, delivery and performance
of this Agreement by CodeSmart Shareholder does not and will not violate or
conflict with any provision of the constituent documents of the CodeSmart
Shareholder, and does not and will not violate any provision of law, or any
order, judgment or decree of any court or other governmental or regulatory
authority.


Section 4.3 Investment Representations.  The Parent Shares to be acquired by
CodeSmart the Shareholder pursuant to this Agreement will be acquired hereunder
solely for the account of CodeSmart Shareholder, for investment, and not with a
view to the resale or distribution thereof. The CodeSmart Shareholder
understands and is able to bear any economic risks associated with CodeSmart
Shareholders’ investment in the Parent Shares. The CodeSmart Shareholder has had
full access to all the information. The CodeSmart Shareholders considers
necessary or appropriate to make an informed investment decision with respect to
the Parent Shares to be acquired under this Agreement.


Section 4.4 CodeSmart Shareholder Status.  The CodeSmart Shareholder is an
“accredited” investor as such term is defined in Rule 501(a) of Regulation D
promulgated by the Commission under the Securities Act, is experienced in
investments and business matters, has made investments of a speculative nature
and has purchased securities of United States companies in private placements in
the past and, with its representatives, has such knowledge and experience in
financial, tax and other business matters as to enable CodeSmart Shareholder to
utilize the information made available by the Parent to evaluate the merits and
risks of and to make an informed investment decision with respect to the
proposed purchase, which represents a speculative investment.  CodeSmart
Shareholder is able to bear the risk of such investment for an indefinite period
and to afford a complete loss thereof.  CodeSmart Shareholder is not required to
be registered as a broker-dealer under Section 15 of the Securities Exchange Act
of 1934, as amended.  CodeSmart Shareholder understands that the Parent is
relying on its representations and agreements for the purpose of determining
whether this transaction meets the requirements of the exemptions afforded by
the Securities Act and certain state securities laws.
 
Section 4.5 Reliance on Exemptions.  The CodeSmart Shareholder understands that
the Common Stock is being offered and issued to it in reliance on specific
exemptions from the registration requirements of United States federal and state
securities laws and that the Parent is relying upon, among other things, the
truth and accuracy of, and CodeSmart Shareholder’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
CodeSmart Shareholder set forth herein in order to determine the availability of
such exemptions and the eligibility of CodeSmart Shareholders to acquire the
Parent Shares. The CodeSmart Shareholder acknowledges and agrees that issuance
of the Parent Shares hereunder is intended to be exempt from registration under
the Securities Act of 1933, as amended (the “Act,”) by virtue of: (i) Section
4(2) of the Act, and Regulation D, Rule 506 promulgated thereunder (“Regulation
D”) and, accordingly, is being made to “accredited” investors as that term is
defined in Regulation D.
 
Section 4.6 Information.  CodeSmart Shareholder and his advisors, if any, have
been furnished with all materials relating to the offer and sale of the Common
Stock which have been requested by CodeSmart Shareholder. CodeSmart Shareholder
and his advisors, if any, have been afforded the opportunity to ask questions of
the Parent. Neither such inquiries nor any other due diligence investigations
conducted by CodeSmart Shareholder or his advisors, if any, or its
representatives shall modify, amend or affect CodeSmart Shareholder’s right to
rely on the representations and warranties contained herein. The CodeSmart
Shareholder understands that its investment in the Parent Shares involves a high
degree of risk and is able to afford a complete loss of such investment. The
CodeSmart Shareholder has sought such accounting, legal and tax advice as it has
considered necessary to make an informed investment decision in respect of its
acquisition of the Parent Shares.
 
 
6

--------------------------------------------------------------------------------

 
 
Section 4.7 No Governmental Review.  CodeSmart Shareholder understands that no
United States federal or state agency or any other government or governmental
agency has passed on or made any recommendation or endorsement of the Parent
Shares or the fairness or suitability of the investment in the Common Stock nor
have such authorities passed upon or endorsed the merits of the offering of the
Parent Shares.
 
Section 4.8 Transfer or Resale.  CodeSmart Shareholder understands:  (i) neither
the Parent Shares have been or are being registered under the 1933 Act or any
state securities laws, and may not be offered for sale, sold, assigned or
transferred unless (A) subsequently registered thereunder, (B) CodeSmart
Shareholder shall have delivered to the Parent an opinion of counsel, in a form
reasonably acceptable to the Parent, to the effect that such Parent Shares to be
sold, assigned or transferred may be sold, assigned or transferred pursuant to
an exemption from such registration, or (C) CodeSmart Shareholder provides the
Parent with assurance reasonably acceptable to the Parent that such Parent
Shares can be sold, assigned or transferred pursuant to Rule 144 or Rule 144A
promulgated under the 1933 Act, as amended, (or a successor rule thereto)
(collectively, “Rule 144”); (ii) any sale of the Parent Shares made in reliance
on Rule 144 may be made only in accordance with the terms of Rule 144 and
further, if Rule 144 is not applicable, any resale of Parent Shares under
circumstances in which the seller (or the person through whom the sale is made)
may be deemed to be an underwriter (as that term is defined in the 1933 Act) may
require compliance with some other exemption under the 1933 Act or the rules and
regulations of the SEC thereunder; and (iii) none of the Parent or any other
person is under any obligation to register the Parent Shares under the 1933 Act
or any state securities laws or to comply with the terms and conditions of any
exemption thereunder.
 
Section 4.9 Survival.  Each of the representations and warranties set forth in
this Article IV shall be deemed represented and made by the CodeSmart
Shareholder at the Closing as if made at such time and shall survive the Closing
for a period terminating on the second anniversary of the date of this
Agreement.


ARTICLE V


RELEASES


Section 5.1 Upon the Closing, the CodeSmart Shareholder and his respective
assigns, successors, subsidiaries, affiliates, owners, shareholders,
predecessors, agents, representatives, officers, directors, and employees
forever mutually release and discharge each of the Parent, CodeSmart, IAS and
their assigns, successors, subsidiaries, affiliates, owners, members,
predecessors, agents, representatives, officers, directors, and employees from
any and all causes of action, actions, judgments, liens, damages, losses,
claims, liabilities, and demands whatsoever, whether known or unknown, which
each other had, now has, or hereafter can, shall, or may have, however arising,
including by reason of any duty, breach, act, omission, condition or occurrence
through and including the Closing Date and/or by reason of any fact, act,
matter, cause or thing of any kind whatsoever.
 
 
7

--------------------------------------------------------------------------------

 
 
Section 5.2 Upon the Closing Date, the Parent, CodeSmart, IAS and their assigns,
successors, subsidiaries, affiliates, owners, members, predecessors, agents,
representatives, officers, directors, and employees forever mutually release and
discharge the CodeSmart Shareholder and his assigns, successors, subsidiaries,
affiliates, owners, shareholders, predecessors,  agents, representatives,
officers, directors, and employees from any and all causes of action, actions,
judgments, liens, damages, losses, claims, liabilities, and demands whatsoever,
whether known or unknown, which each other had, now has, or hereafter can,
shall, or may have, however arising, including by reason of any duty, breach,
act, omission, condition or occurrence through and including the Effective Date
and/or by reason of any fact, act, matter, cause or thing of any kind
whatsoever.


ARTICLE VI


CONDITIONS TO OBLIGATIONS OF CODESMART SHAREHOLDER


The obligations of the CodeSmart Shareholder to consummate the transactions
contemplated by this Agreement are subject to the fulfillment, at or before the
Closing Date, of the following conditions, any one or more of which may be
waived by CodeSmart Shareholder in his sole discretion:


Section 6.1 Representations and Warranties of the Parent All representations and
warranties concerning the Parent made in this Agreement shall be true and
correct on and as of the Closing Date as if again made by the Parent as of such
date.


Section 6.2 Agreements and Covenants.  The Parent shall have performed and
complied in all material respects to all agreements and covenants required by
this Agreement to be performed or complied with by it on or prior to the Closing
Date.


Section 6.3 Consents and Approvals.  Consents, waivers, authorizations and
approvals of any governmental or regulatory authority, domestic or foreign, and
of any other person, firm or corporation, required in connection with the
execution, delivery and performance of this Agreement shall be in full force and
effect on the Closing Date.


Section 6.4 Closing Documents.  CodeSmart Shareholder shall have received the
Parent Shares, such other certificates, instruments and documents in
confirmation of the representations and warranties of the Parent or in
furtherance of the transactions contemplated by this Agreement as he or his
counsel may reasonably request.


ARTICLE VII


CONDITIONS TO OBLIGATIONS OF THE PARENT


The obligations of the Parent to consummate the transactions contemplated by
this Agreement are subject to the fulfillment, at or before the Closing Date, of
the following conditions, any one or more of which may be waived by the Parent
in its sole discretion:


 
8

--------------------------------------------------------------------------------

 
 
Section 7.1 Representations and Warranties of CodeSmart and CodeSmart
Shareholders.  All representations and warranties made by CodeSmart and
CodeSmart Shareholders in this Agreement shall be true and correct on and as of
the Closing Date as if again made by CodeSmart and CodeSmart Shareholders on and
as of such date.


Section 7.2 Agreements and Covenants.  CodeSmart and CodeSmart Shareholders
shall have performed and complied in all material respects to all agreements and
covenants required by this Agreement to be performed or complied with by it on
or prior to the Closing Date.


Section 7.3 Consents and Approvals.  All consents, waivers, authorizations and
approvals of any governmental or regulatory authority, domestic or foreign, and
of any other person, firm or corporation, required in connection with the
execution, delivery and performance of this Agreement, shall have been duly
obtained and shall be in full force and effect on the Closing Date.


Section 7.4 No Violation of Orders.  No preliminary or permanent injunction or
other order issued by any court or other governmental or regulatory authority,
domestic or foreign, nor any statute, rule, regulation, decree or executive
order promulgated or enacted by any government or governmental or regulatory
authority, domestic or foreign, that declares this Agreement invalid or
unenforceable in any respect or which prevents the consummation of the
transactions contemplated hereby, or which materially and adversely affects the
assets, properties, operations, prospects, net income or financial condition of
CodeSmart, taken as a whole, shall be in effect; and no action or proceeding
before any court or government or regulatory authority, domestic or foreign,
shall have been instituted or threatened by any government or governmental or
regulatory authority, domestic or foreign, or by any other person, or entity
which seeks to prevent or delay the consummation of the transactions
contemplated by this Agreement or which challenges the validity or
enforceability of this Agreement.


Section 7.5 Other Closing Documents.  CodeSmart shall have received such other
certificates, instruments and documents in confirmation of the representations
and warranties of CodeSmart and CodeSmart Shareholders or in furtherance of the
transactions contemplated by this Agreement as the Parent or its counsel may
reasonably request.


Section 7.6 Absence of Litigation. No action, suit or proceeding before any
court or any governmental body or authority, pertaining to the transactions
contemplated by this Agreement or to its consummation, shall have been
instituted or threatened against CodeSmart or CodeSmart Shareholder.


ARTICLE VIII


TERMINATION AND ABANDONMENT


Section 8.1 Methods of Termination.  This Agreement may be terminated and the
transactions contemplated hereby may be abandoned at any time before the
Closing:


(a) By the mutual written consent of the parties;


(b) By the Parent upon a material breach of any representation, warranty,
covenant or agreement on the part of CodeSmart Shareholders set  forth in this
Agreement, or if any representation or warranty of CodeSmart and CodeSmart
Shareholders shall become untrue, in either case such that any of the conditions
set forth in Article VII hereof would not be satisfied, and such breach shall,
if capable of cure, has not been cured within ten (10) days after receipt by the
party in breach of a notice from the non-breaching party setting forth in detail
the nature of such breach;


 
9

--------------------------------------------------------------------------------

 
 
(c) By CodeSmart Shareholders, upon a material breach of any representation,
warranty, covenant or agreement on the part of the Parent set forth in this
Agreement, or, if any representation or warranty of the Parent and the
shareholders of the Parent shall become untrue, in either case such that any of
the conditions set forth in Article VI hereof would not be satisfied, and such
breach shall, if capable of cure, not have been cured within ten (10) days after
receipt by the party in breach of a written notice from the non-breaching party
setting forth in detail the nature of such breach; and


(d) By any party if a court of competent jurisdiction or governmental,
regulatory or administrative agency or commission shall have issued an order,
decree or ruling or taken any other action (which order, decree or ruling the
parties hereto shall use its best efforts to lift), which permanently restrains,
enjoins or otherwise prohibits the transactions contemplated by this Agreement.


Section 8.2 Procedure Upon Termination.  In the event of termination and
abandonment of this Agreement by a party pursuant to Section 8.1, written notice
thereof shall forthwith be given by the terminating party to the other parties
and this Agreement shall terminate and the transactions contemplated hereby
shall be abandoned, without further action.  If this Agreement is terminated as
provided herein, no party to this Agreement shall have any liability or further
obligation to any other party to this Agreement; provided, however, that no
termination of this Agreement pursuant to this Article VIII shall relieve any
party of liability for a breach of any provision of this Agreement occurring
before such termination.
 
ARTICLE IX


MISCELLANEOUS PROVISIONS


Section 9.1 Survival of Provisions.  The respective representations, warranties,
covenants and agreements of each of the parties to this Agreement (except
covenants and agreements which are expressly required to be performed and are
performed in full on or before the Closing Date) shall survive the Closing Date
and the consummation of the transactions contemplated by this Agreement for a
period of one year. In the event of a breach of any of such representations,
warranties or covenants, the party to whom such representations, warranties or
covenants have been made shall have all rights and remedies for such breach
available to it under the provisions of this Agreement or otherwise, whether at
law or in equity, regardless of any disclosure to, or investigation made by or
on behalf of such party on or before the Closing Date.


Section 9.2 Publicity.  No party shall cause the publication of any press
release or other announcement with respect to this Agreement or the transactions
contemplated hereby without the consent of the other parties, unless a press
release or announcement is required by law.  If any such announcement or other
disclosure is required by law, the disclosing party agrees to give the
non-disclosing parties prior notice and an opportunity to comment on the
proposed disclosure.


 
10

--------------------------------------------------------------------------------

 
 
Section 9.3 Successors and Assigns.  This Agreement shall inure to the benefit
of, and be binding upon, the parties hereto and their respective successors and
assigns; provided, however, that no party shall assign or delegate any of the
obligations created under this Agreement without the prior written consent of
the other parties.


Section 9.4  Fees and Expenses.  Except as otherwise expressly provided in this
Agreement, all legal and other fees, costs and expenses incurred in connection
with this Agreement and the transactions contemplated hereby shall be paid by
the party incurring such fees, costs or expenses.


Section 9.5 Notices.  All notices and other communications given or made
pursuant hereto shall be in writing and shall be deemed to have been given or
made if in writing and delivered personally or sent by registered or certified
mail (postage prepaid, return receipt requested) to the parties at the following
addresses:


If to the Parent or CodeSmart to:


275 Seventh Avenue, 7th Floor
New York, NY 10001
Attn: Mr. Ira Shapiro
Tel:     646-248-8550
Email: ishapiro@codesmartgroup.com
 
with a copy to:


Ofsink, LLC
900 Third Avenue, 5th Floor
New York, New York 10022
Attn: Darren Ofsink, Esq.
Fax: 646-224-9844


If to CodeSmart Shareholder, to:
 
60 Edgewater Dr.
Coral Gables, FL 33133
Attn: Mr. Marc Kovens
Tel:   828-898-4428
Email: mrmdk@aol.com


or to such other persons or at such other addresses as shall be furnished by any
party by like notice to the others, and such notice or communication shall be
deemed to have been given or made as of the date so delivered or mailed. No
change in any of such addresses shall be effective insofar as notices under this
Section 9.5 are concerned unless such changed address is located in the United
States of America and notice of such change shall have been given to such other
party hereto as provided in this Section 9.5


Section 9.6 Entire Agreement.  This Agreement, together with the exhibits
hereto, represents the entire agreement and understanding of the parties with
reference to the transactions set forth herein and no representations or
warranties have been made in connection with this Agreement other than those
expressly set forth herein or in the exhibits, certificates and other documents
delivered in accordance herewith. This Agreement supersedes all prior
negotiations, discussions, correspondence, communications, understandings and
agreements between the parties relating to the subject matter of this Agreement
and all prior drafts of this Agreement, all of which are merged into this
Agreement.  No prior drafts of this Agreement and no words or phrases from any
such prior drafts shall be admissible into evidence in any action or suit
involving this Agreement.


 
11

--------------------------------------------------------------------------------

 
 
Section 9.7 Severability.  This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof.  Furthermore, in lieu of any such invalid or unenforceable
term or provision, the parties hereto intend that there shall be added as a part
of this Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be possible so as to be valid and enforceable.


Section 9.8 Titles and Headings.  The Article and Section headings contained in
this Agreement are solely for convenience of reference and shall not affect the
meaning or interpretation of this Agreement or of any term or provision hereof.


Section 9.9 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement.


Section 9.10 Convenience of Forum; Consent to Jurisdiction.  The parties to this
Agreement, acting for themselves and for their respective successors and
assigns, without regard to domicile, citizenship or residence, hereby expressly
and irrevocably elect as the sole judicial forum for the adjudication of any
matters arising under or in connection with this Agreement, and consent and
subject themselves to the jurisdiction of, the courts of the State of New York
located in County of New York, and/or the United States District Court for the
Southern District of New York, in respect of any matter arising under this
Agreement. Service of process, notices and demands of such courts may be made
upon any party to this Agreement by personal service at any place where it may
be found or giving notice to such party as provided in Section 9.5.


Section 9.11 Enforcement of the Agreement.  The parties hereto agree that
irreparable damage would occur if any of the provisions of this Agreement were
not performed in accordance with their specific terms or were otherwise
breached.  It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereto, this being in addition to any
other remedy to which they are entitled at law or in equity.


Section 9.12 Governing Law.  This Agreement shall be governed by and interpreted
and enforced in accordance with the laws of the State of New York without giving
effect to the choice of law provisions thereof.


Section 9.13 Amendments and Waivers. No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by all
of the parties hereto.  No waiver by any party of any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any prior or subsequent such
occurrence.
 
 
12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Share Exchange
Agreement as of the date first above written.



  CODESMART HOLDINGS INC.        
By:
/s/ Ira Shapiro
  Name:  
Ira Shapiro
  Title:  
Chief Executive Officer
              THE CODESMART GROUP, INC.         By:  
/s/ Ira Shapiro
  Name:  
Ira Shapiro
  Title:  
Chief Executive Officer
              CODESMART SHAREHOLDER:         /s/ Marc Kovens   Marc Kovens


 
13

--------------------------------------------------------------------------------

 
 
Schedule 2.2
Capitalization


As of the date of this Agreement, the Company has 15,803,293 shares of Common
Stock issued and outstanding and 1 share of Series A Convertible Preferred
Stock, par value, $.0001 per share issued and outstanding. There are no warrants
or options issued and outstanding.
 
 
14

--------------------------------------------------------------------------------

 


Schedule 2.3
Subsidiaries



As of the date of this Agreement, the Parent owns 68.06% of the total
outstanding shares of The CodeSmart Group, Inc., and 100% of the total
outstanding membership interests of American Coding Quality Association, LLC.
 
 
15

--------------------------------------------------------------------------------


































































